11 Cal. App. 2d 594 (1936)
ELMER J. CRIDER, Respondent,
v.
EMMA B. CRIDER, Appellant.
Civ. No. 10802. 
California Court of Appeals. Second Appellate District, Division Two.  
February 3, 1936.
 Charles E. Hobart for Appellant.
 Earl A. Everett for Respondent.
 Gould, J., pro tem.
 Defendant appeals from an order permitting her divorced husband, plaintiff herein, to have the sole custody of their seven year old son for a period of thirty hours each alternate week. The order appealed from was in modification of custodial orders in the interlocutory and final decrees of divorce.
 We find no merit in the appeal. [1] In divorce proceedings the court retains power to vary and modify custodial *595 orders respecting minor children. Applications with regard thereto are pecularily addressed to the sound discretion of the court, and its conclusion will not be disturbed except upon a clear showing of abuse of discretion. (Crater v. Crater, 135 Cal. 633 [67 P. 1049].) [2] Such discretion was not abused in this case by the refusal of the trial court to hear evidence concerning matters antedating the filing of the divorce suit and which were approximately five years remote. The court was interested primarily in developments after the date of the divorce trial, and in the status, condition and fitness of the parties at the time of the hearing for modification of the order. (Olson v. Olson, 95 Cal. App. 594 [272 P. 1113].)
 The order appealed from is affirmed.
 Crail, P. J., and Wood, J., concurred.